                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

   ALDRIC ROBINSON,

           Plaintiff,
                                                           Case No. 17-cv-586-jdp
      V.

   BRIAN FOSTER, CAPTAIN R. TRH 1,
   JACOB GRIPENTROG, and BRANDON
   MUELLER,

           Defendants.


                               JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

  defendants dismissing plaintiff Aldric Robinson's claims against Brian Foster and Captain

  R. Trim
           IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor

   of defendants Jacob Gripentrog and Brandon Mueller in accordance with the jury's verdict.



   Approved as to form this 79 day of June, 2019.



   Jame "D. Peterson
   District-Ind e


                                    1--er vi2l y deg<
                                                                    6 ipiRdg
(Peppeneer, Clerk o. Co rt                                       Date
